DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/08/2020 is being considered by the examiner.
Claim Objections
Claims 10 and 20 objected to because of the following informalities:  Claims 10 and 20 recites the limitation "a parameter representative of the light variation however, claims 10 and 20 depend from claims 1 and 11, respectively. The term “light variation” is only recited in dependent claims 2 and 12.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 7, 11, 12, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Raesig et al. US Patent Publication No. 2013/0058522 in view of Johnson US Patent Publication No. 2006/0212895.

Regarding Claim 1, Raesig discloses a system for detecting a presentation of media content [Figures 5-6], the system comprising: a hardware processor [Figure 11] that: receives a light level signal relating to an environment of a display device [Figure 1 & 0022-0023; As a result of playing a stream of media, the device 130 may generate an analog signal 134 that may be received by the device 140… analog signal 134 may include an optical pattern of light (e.g., generated by a display of a device in playing a stream of media)]; and identifies a content identifier of media content being presented on the display device based on the light level signal being indicative of media content presentation [0043-0050; The reception module 410 is configured to receive the analog signal 134 from the device 130 that generated the analog signal 134 as a result of the device 130 playing a stream of media… the reception module 410 may receive an optical pattern of light included in the analog signal 134… The generator module 420 is configured to generate a representation (e.g., a fingerprint) of the analog signal 134 received by the reception module 410… The access module 440 is configured to access the identifier of the media source that corresponds to the stream of media that is being received by the device 130].
Raesig fails to clearly disclose determining whether the light level signal is indicative of media content presentation. 
In an analogous art, Johnson discloses a system that determines whether the light level signal is indicative of media content presentation [0012, 0016-0019; Display Monitoring Device 240 detects the light emitted from the Display 220 and figures out if the display device is turned on (i.e., begins to display content) and/or the times at which the television 120 is turned off (i.e., stops displaying content)]. 


Regarding Claim 11, Raesig discloses a method for detecting a presentation of media content [Figures 5-6], the method comprising: receiving, using a hardware processor [Figure 11] a light level signal relating to an environment of a display device [Figure 1 & 0022-0023; As a result of playing a stream of media, the device 130 may generate an analog signal 134 that may be received by the device 140… analog signal 134 may include an optical pattern of light (e.g., generated by a display of a device in playing a stream of media)]; and identifying, using the hardware processor, a content identifier of media content being presented on the display device based on the light level signal being indicative of media content presentation [0043-0050; The reception module 410 is configured to receive the analog signal 134 from the device 130 that generated the analog signal 134 as a result of the device 130 playing a stream of media… the reception module 410 may receive an optical pattern of light included in the analog signal 134… The generator module 420 is configured to generate a representation (e.g., a fingerprint) of the analog signal 134 received by the reception module 410… The access module 440 is configured to access the identifier of the media source that corresponds to the stream of media that is being received by the device 130].
Raesig fails to clearly disclose determining, using the hardware processor, whether the light level signal is indicative of media content presentation.
 In an analogous art, Johnson discloses determining, using the hardware processor, whether the light level signal is indicative of media content presentation [0012, 0016-0019; Display Monitoring Device 240 detects the light emitted from the Display 220 and figures out if the display device is turned on (i.e., begins to display content) and/or the times at which the television 120 is turned off (i.e., stops displaying content)]. 
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Raesig and Johnson, before the effective filing date of the invention, to allow metering device to begin collecting metering data in response to detecting that the television 120 is turned on [Johnson 0011].

Regarding Claim 21, Raesig discloses a non-transitory computer-readable medium containing computer-executable instructions that, when executed by a hardware processor [Figure 11 & [0106]], cause the hardware processor to perform a method for detecting a presentation of media content on a display device [Figures 5-6], the method comprising: receiving a light level signal relating to an environment of a display device [Figure 1 & 0022-0023; As a result of playing a stream of media, the device 130 may generate an analog signal 134 that may be received by the device 140… analog signal 134 may include an optical pattern of light (e.g., generated by a display of a device in playing a stream of media)]; and identifying a content identifier of media content being presented on the display device based on the light level signal being indicative of media content presentation [0043-0050; The reception module 410 is configured to receive the analog signal 134 from the device 130 that generated the analog signal 134 as a result of the device 130 playing a stream of media… the reception module 410 may receive an optical pattern of light included in the analog signal 134… The generator module 420 is configured to generate a representation (e.g., a fingerprint) of the analog signal 134 received by the reception module 410… The access module 440 is configured to access the identifier of the media source that corresponds to the stream of media that is being received by the device 130].
Raesig fails to clearly disclose determining whether the light level signal is indicative of media content presentation.
Display Monitoring Device 240 detects the light emitted from the Display 220 and figures out if the display device is turned on (i.e., begins to display content) and/or the times at which the television 120 is turned off (i.e., stops displaying content)]. 
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Raesig and Johnson, before the effective filing date of the invention, to allow metering device to begin collecting metering data in response to detecting that the television 120 is turned on [Johnson 0011].

Regarding Claims 2 and 12, the combined teachings of Raesig and Johnson disclose a system and a method wherein the light level signal includes light variation information in the environment of the display device [Raesig 0023; the analog signals 134 may include an optical pattern of light (e.g., generated by a display of a device in playing a stream of media)].

Regarding Claims 7 and 17, the combined teachings of Raesig and Johnson disclose a system and a method wherein the hardware processor further determines a pattern of light level variations from the light level signal [Raesig 0023-0024 & 0036; the analog signals 134 may include an optical pattern of light (e.g., generated by a display of a device in playing a stream of media)… device 140 is able to receive an analog signal, generate a representation (e.g., a video fingerprint or watermark) based on an optical pattern of light encoded in the stream of media.].


Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Raesig et al. US Patent Publication No. 2013/0058522 in view of Johnson US Patent Publication No. 2006/0212895 in further view of Kerofsky et al. US Patent Publication No. 2014/0016880.

In an analogous art, Kerofsky discloses a system and method further comprising a sensor that is connected to the hardware processor and that detects light levels in the environment of the sensor [Figure 18 & [0083]].
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Raesig, Johnson, and Kerofsky, before the effective filing date of the invention, in order to provide improved digital imagery and video quality to enhance the viewing experience under low-contrast viewing conditions [Kerofsky 0006].

Regarding Claims 4 and 14, the combination of Raesig, Johnson and Kerofsky discloses the system and method, wherein the sensor is further configured to generate the light level signal representing the detected light levels [Kerofsky 0083-0084].

Claims 5, 10, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Raesig et al. US Patent Publication No. 2013/0058522 in view of Johnson US Patent Publication No. 2006/0212895 in further view of Nobori et al. US Patent Publication No. 2007/0025683.

Regarding Claims 5 and 15, the combination of Raesig and Johnson discloses the system and method of Claims 1 and 11, respectively, however the combination of Raesig and Johnson fails to disclose the system and method wherein the hardware processor further: receives an updated light level 
In an analogous art, Nobori discloses a system and method wherein the hardware processor further: receives an updated light level signal; and determines whether the updated light level signal is indicative of a scene change subsequent to a scene in the media content [0021 & 0119].
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Raesig, Johnson, and Nobori, before the effective filing date of the invention, in order to perform brightness range expansion processing suitable for a new scene when a scene change occurs [Nobori 0009].

Regarding Claims 10 and 20, the combination of Raesig and Johnson discloses the system and method of Claims 1 and 11, respectively, however the combination of Raesig and Johnson fails to disclose the system and method wherein the hardware processor further derives a parameter representative of the light variation.
In an analogous art, Nobori discloses a system and method wherein the hardware processor further derives a parameter representative of the light variation [0019; light modulation coefficient derivation module].
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Raesig, Johnson, and Nobori, before the effective filing date of the invention, in order to perform brightness range expansion processing suitable for a new scene when a scene change occurs [Nobori 0009].

s 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Raesig et al. US Patent Publication No. 2013/0058522 in view of Johnson US Patent Publication No. 2006/0212895 in further view of Brown et al. US Patent No. 9,911,105.

Regarding Claims 8 and 18, the combination of Raesig and Johnson discloses the system and method of Claims 7 and 17, where a pattern of light level variations are determined from the light level signal  [Raesig 0023-0024 & 0036; the analog signals 134 may include an optical pattern of light (e.g., generated by a display of a device in playing a stream of media)… device 140 is able to receive an analog signal, generate a representation (e.g., a video fingerprint or watermark) based on an optical pattern of light encoded in the stream of media].
However the combination of Raesig and Johnson fails to disclose the system and method wherein the hardware processor further compares the detected pattern of light level variations to a plurality of known patterns of light level variations associated with a plurality of known media content items, wherein the content identifier is identified based on the comparison.
In an analogous art, Brown discloses a system and method wherein the hardware processor further: receives an updated light level signal; and determines whether the updated light level signal is indicative of a scene change subsequent to a scene in the media content [Col. 7 lines 20-30].
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Raesig, Johnson, and Brown, before the effective filing date of the invention, in order create a video fingerprint   from the video file of the portion of the media content. The video fingerprint may be compared with a data store of media content items in a video format, and the media content item that includes the same video fingerprint may be identified [Brown Col. 2 line 65- Col. 3 line 3].


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

Claims 1-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,679,542. Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader in scope. 
For example, 
Instant Application No. 16/895349
U.S. Patent No. 10,679,542
Claim 1. A system for detecting a presentation of media content, the system comprising: a hardware processor that:
Claim 1. A system for detecting a presentation of media content on a display device, the system comprising: a memory; and a hardware processor that, when executing computer-implemented instructions stored in the memory, is configured to: 
receives a light level signal relating to an environment of a display device;
detect a light variation in an environment of the display device; 
determines whether the light level signal is indicative of media content presentation; 
determine whether the light variation is indicative of a presentation of media content; 
and identifies a content identifier of media content being presented on the display device based on the light level signal being indicative of media content presentation.
and identify a media content identifier of the media content being presented on the display device in response to determining that the light variation is indicative of the presentation of the media content.


Similarly, Claims 2-21 correspond to Claims 2-19 of the Patent.

Claims 1-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,912,989. Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader in scope.




Instant Application No. 16/895349
U.S. Patent No. 9,912,989
Claim 1. A system for detecting a presentation of media content, the system comprising: a hardware processor that:
Claim 1. A system for detecting a presentation of media content on a display device, the system comprising: a memory; and a hardware processor that, when executing computer-implemented instructions stored in the memory, is configured to: 
receives a light level signal relating to an environment of a display device;
receive a signal that represents detected light levels in the environment of the display device; detect at least one variation in the light levels based on the received signal; 
determines whether the light level signal is indicative of media content presentation; 
determine whether the at least one variation in the light levels is indicative of a presentation of a video scene; 
and identifies a content identifier of media content being presented on the display device based on the light level signal being indicative of media content presentation.
and identify a media content source corresponding to the video scene being presented on the display device in response to determining that the at least one variation in the light levels is indicative of the presentation of the video scene.


Similarly, Claims 2-21 correspond to Claims 2-21 of the Patent.

Claims 1-5, 7-15, and 17-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,179,184. Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader in scope. 

For example, 
Instant Application No. 16/895349
U.S. Patent No. 9,179,184
Claim 1. A system for detecting a presentation of media content, the system comprising: a hardware processor that:
Claim 1. A system for detecting a presentation of media content on a display device, the system comprising: 
receives a light level signal relating to an environment of a display device;
a light sensor that detects light levels in the light sensor's surroundings and generates a signal representing the light levels; and at least one 

determine whether the first at least one variation in light levels is indicative of a presentation of a video scene based on the signal; detect a second at least one variation in light levels; determine whether the second at least one variation in light levels is indicative of a scene change subsequent to the video scene based on the signal; 
and identifies a content identifier of media content being presented on the display device based on the light level signal being indicative of media content presentation.
and determine that media content is being presented on a display device in response to determining that the first at least one variation in light levels is indicative of the presentation of the video scene and determining that the second at least one variation in light levels is indicative of the scene change.


Similarly, Claims 2-5, 7-15, and 17-21 correspond to Claims 2-18 of the Patent.

Claims 1-5, 7-15, and 17-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,569,995. Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader in scope. 

For example, 
Instant Application No. 16/895349
U.S. Patent No. 9,569,995
Claim 1. A system for detecting a presentation of media content, the system comprising: a hardware processor that:
Claim 1. A system for detecting a presentation of media content on a display device, the system comprising: 
receives a light level signal relating to an environment of a display device;
a sensor that detects light levels in an environment of the sensor and generates a signal representing the detected light levels; and at least one hardware processor that is coupled to the sensor and that is configured to: receive the signal that represents the light levels in the environment of the sensor; detect at least one 

determine whether the at least one variation in the light levels is indicative of a presentation of a video scene; 
and identifies a content identifier of media content being presented on the display device based on the light level signal being indicative of media content presentation.
and determine that a media content item is being presented on the display device in response to determining that the at least one variation in the light levels is indicative of the presentation of the video scene.


Similarly, Claims 2-5, 7-15, and 17-21 correspond to Claims 2-19 of the Patent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It includes Levien; Royce A. US-20140088744-A1, Ashley; Alex US-20140168277-A1, Liu; Eric HC US-20160180392-A1, Seibold; Edwin A. US-20140007154-A1, Cave; Mark Richard US-8713590-B2, Krikorian; Jason Gary US-8051454-B2, Brown; Wendell US-10585954-B2, and GELLIS; Alexander Haden US-20150112857-A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR A RIAZ whose telephone number is (571)270-3005.  The examiner can normally be reached on M-F 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SAHAR AQIL RIAZ/Examiner, Art Unit 2424